Sognier, Judge,
dissenting.
I concur with the majority opinion with regard to the State Personnel Board’s authority to modify the sanction imposed by the appointing authority. However, I would reverse the order of the Superior Court because I do not think the trial court was authorized to order the board to modify the sanction in the original order remanding the case to the board. The trial court may only substitute its judgment for that of the board in those specific instances as outlined in Code Ann. § 40-2207.1 (m) (now OCGA § 45-20-9 (m)). There is at least some evidence to support the charges against appellee warranting dismissal, Hays v. Skelton, 145 Ga. App. 543 (244 SE2d 66) (1978). I find nothing in the record to indicate that the Department of Labor did not follow the correct procedure. This court, as well as the trial court, is bound by the procedure set out in the Merit System Act, Code Ann. § 40-2201 et seq. Finding no authority for the trial court’s action ordering modification of a sanction, I would reverse.
I am authorized to state that Chief Judge Quillian, Judge Birdsong and Judge Carley join in this dissent.